Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Claim(s) 1-6 and 12-17 in the reply filed on 05/09/2022 is acknowledged. Claim(s) 7-11 have been withdrawn.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (CN 10224406).
As Per Claim 1, Kato discloses a gas treating apparatus [abstract] comprising: 
a reaction chamber [Fig. 1, #22] configured to process a gas supplied from an outside by a plasma [Page 7, Par. 2; “…The plasma decomposition machine 12 thermally decomposes the treatment target gas F by high-temperature atmospheric pressure plasma, and is composed of a plasma torch 16, a power supply unit 18, a working gas supply unit 20, a reactor 22…”], the processed gas containing a nitrogen oxide [Page 11, Par. 2; “…By this, the decomposition reaction of the processing target gas F by the moisture can be started before the processing target gas F and the working gas G are mixed, and the decomposition efficiency of the processing target gas F can be improved while suppressing the by-product of the nitrogen oxide….”]; and 
a nitrogen oxide reduction [Fig. 1, #14] apparatus connected to the reaction chamber [Fig. 1, #22], wherein the nitrogen oxide reduction apparatus includes a cooling unit [Fig. 1, #14] configured to cool the processed gas to a temperature lower than a nitrogen oxide generation temperature [Page 8, Par. 8; “....the cooling unit 14 receives the high-temperature exhaust gas R discharged from the opening 22b of the reactor 22, takes the heat of the exhaust gas R, and cools the exhaust gas R to a temperature at which no nitrogen oxides are generated…”]
As Per Claim 6, Kato wherein the cooling unit [Fig. 1, #14] includes a heat exchanger [Fig. 6, #72; Page 2, Par. 6; “...the cooling unit (14) includes the heat exchanger (72)….”] 
As Per Claim 12, Kato discloses A gas treating apparatus [abstract] comprising: 
a plasma generating apparatus [Fig. 1, #16]  configured to generate a plasma [Page 7, Par. 3;”…The plasma torch 16 generates a high-temperature atmospheric pressure plasma P…”];
 a reaction chamber [Fig. 1, #22] connected to the plasma generating apparatus [Fig. 1, #16] and configured to process a gas supplied from an outside by the plasma, the processed gas containing a nitrogen oxide [Page 11, Par. 2; “…By this, the decomposition reaction of the processing target gas F by the moisture can be started before the processing target gas F and the working gas G are mixed, and the decomposition efficiency of the processing target gas F can be improved while suppressing the by-product of the nitrogen oxide….”]; and
 a nitrogen oxide reduction apparatus [Fig. 1, #14], connected to the reaction chamber [Fig. 1, #22], wherein the nitrogen oxide reduction apparatus includes a cooling unit [Fig. 1, #14] configured to cool the processed gas to a temperature lower than a nitrogen oxide generation temperature [Page 8, Par. 8; “....the cooling unit 14 receives the high-temperature exhaust gas R discharged from the opening 22b of the reactor 22, takes the heat of the exhaust gas R, and cools the exhaust gas R to a temperature at which no nitrogen oxides are generated…”].
As Per Claim 13, Kato discloses a pipe [Fig. 4, #62]  having a water injection nozzle [Fig. 4, #60; Page 3, Par. 1; “…The gas treatment device 10 according to claim 3 further includes a nozzle 60 that supplies at least water, hydrogen or hydrogen to the space S or the treatment target gas supply port 52…”], wherein the nitrogen oxide reduction apparatus [Fig. 1, #14] is positioned between the reaction chamber [Fig. 1, #22] and the pipe [Fig. 6, #84].
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (CN 10224406) in view of Burgess (US 5090340)
As Per Claim 2, Kato discloses all limitations of the invention except wherein the cooling unit includes one or more gas injection nozzles configured to inject a low-temperature gas.
Burgess, much like Kato, pertains to an apparatus and method for plasma disintegration for waste material. [abstract]
Burgess discloses wherein the cooling unit includes one or more gas injection nozzles [Fig. 1, #24] configured to inject a low-temperature gas. [Col. 3, Lines 43-45; “…Nozzle arrays 24 and 26 are supplied with air or other gas such as nitrogen…”] 
Burgess discloses the benefits of the nozzles in that they aid in the total and safe destruction of waste and/or contaminants in a more efficient and effective manner. [Col. 2, Lines 50-54]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cooling unit as taught by Kato in view of the nozzles as taught by Burgess to further include wherein the cooling unit includes one or more gas injection nozzles configured to inject a low-temperature gas to aid in the total and safe destruction of waste and/or contaminants in a more efficient and effective manner. [Col. 2, Lines 50-54]
As Per Claim 3, Kato discloses all limitations of the invention wherein the gas injection nozzles are provided at multiple locations of the nitrogen oxide reduction apparatus, and the low- temperature gas is an inert gas.
Burgess, much like Kato, pertains to an apparatus and method for plasma disintegration for waste material. [abstract]
Burgess discloses wherein the gas injection nozzles [Fig. 1, #24] are provided at multiple locations of the nitrogen oxide reduction apparatus [Fig. 1, #10], and the low- temperature gas is an inert gas. [Col. 3, Lines 43-45; “…Nozzle arrays 24 and 26 are supplied with air or other gas such as nitrogen…”; as clearly defined further in the claims and as known in the art, Nitrogen is an inert gas. (https://scied.ucar.edu/learning-zone/air-quality/nitrogen#:~:text=Molecular%20nitrogen%20is%20a%20colorless,at%20normal%20temperatures%20and%20pressures.) ]
Burgess discloses the benefits of the nozzles in that they aid in the total and safe destruction of waste and/or contaminants in a more efficient and effective manner. [Col. 2, Lines 50-54]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cooling unit as taught by Kato in view of the nozzles as taught by Burgess to further include wherein the gas injection nozzles are provided at multiple locations of the nitrogen oxide reduction apparatus, and the low- temperature gas is an inert gas to aid in the total and safe destruction of waste and/or contaminants in a more efficient and effective manner. [Col. 2, Lines 50-54]
As Per Claim 5, Kato discloses all limitations of the invention except wherein the inert gas contains at least one of nitrogen gas and argon gas.
Burgess, much like Kato, pertains to an apparatus and method for plasma disintegration for waste material. [abstract]
Burgess discloses wherein the inert gas contains at least one of nitrogen gas and argon gas. [Col. 3, Lines 43-45; “…Nozzle arrays 24 and 26 are supplied with air or other gas such as nitrogen…”]
Burgess discloses the benefits of the gas in that they aid in the total and safe destruction of waste and/or contaminants in a more efficient and effective manner. [Col. 2, Lines 50-54]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cooling unit as taught by Kato in view of the nozzles as taught by Burgess to further include wherein the inert gas contains at least one of nitrogen gas and argon gas to aid in the total and safe destruction of waste and/or contaminants in a more efficient and effective manner. [Col. 2, Lines 50-54]
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (CN 10224406) in view of Burgess (US 5090340) in further view of Gurner (US 4661682)
As Per Claim 4, Kato disclose wherein the nitrogen oxide reduction apparatus further includes a cylindrical housing [Fig. 1, #12] 
Kato does not discloses an annular gas supply ring provided inside the cylindrical housing, and said wherein the one or more gas injection nozzles are provided on the gas supply ring.
Gruner, much like Kato, pertains to a plasma spray gun. [abstract]
Gruner discloses an annular gas supply ring [Fig. 1, #8] provided inside the cylindrical housing [Fig. 1, #2], and said wherein the one or more gas injection nozzles [Fig. 1, #9] are provided on the gas supply ring [Fig. 1, #8].
Gruner discloses the benefits of the annular gas supply ring in that aids in facilitating an expediently cooling operation. [Col. 2, Lines 10-15]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the cylindrical housing as taught by Kato in view of the gas supply ring as taught by Gruner to further include an annular gas supply ring provided inside the cylindrical housing, and said wherein the one or more gas injection nozzles are provided on the gas supply ring to facilitate an expediently cooling operation. [Col. 2, Lines 10-15]
Claim(s) 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (CN 10224406) in view of Kong (US 2009/018898) 
As Per Claim 14, Kato discloses wherein the plasma generating apparatus [Fig. 1, #14] includes: 
a cathode assembly [Fig. 1, #16C] including a cathode [Fig. 1, #16c]; 
an anode assembly  [Fig. 1, #16b] including an anode having therein a plasma generation space [Fig. 1, #16b]; and 
wherein the anode assembly [Fig. 1, #16b] has one end portion in which a gas supply path [Fig. 1, #20] is provided and the other end portion having an opening [Fig. 1, #16d], the gas supply path [Fig. 1, #20] configured to supply a plasma generating gas to the plasma generation space [Page 7, Par. 8; “…The working gas supply unit 20 (see Fig. 1) supplies nitrogen gas used as the working gas G to the plasma generation chamber 16d of the anode 16b…”].  
Kato does not explicitly disclose one or more magnetic force generators configured to generate a magnetic force; and 
wherein the gas supply path is configured to generate a vortex of the plasma generating gas in the plasma generation space and said the one or more magnetic force generators are arranged such that the magnetic force is generated in a direction opposite to a rotational direction of the vortex of the plasma generating gas.
Kong much like Kato, pertains to an apparatus and method for generating plasma. [abstract]
Kong discloses one or more magnetic force generators [Fig. 8, #54a] configured to generate a magnetic force [Par. 72; “…the coils 54A and 54B may be configured to generate magnetic fields within the chamber 90…”]
 wherein the gas supply path [Fig. 8, #96] is configured to generate a vortex  of the plasma generating gas in the plasma generation space [Par. 72; “…the passage or inlet 96 of the inlet structure 86 may be configured to swirl matter passing therethrough into the chamber 90 in a generally circular or helical flow path in a first direction about the longitudinal axis 48 of the chamber 90 of the plasma generating apparatus 70…”; the examiner is interpreting said “swirl” created as being the vortex] and said the one or more magnetic force generators [Fig. 8, #54a & b] are arranged such that the magnetic force is generated in a direction opposite to a rotational direction of the vortex. [Par. 72; “…the passage or inlet 96 of the inlet structure 86 may be configured to swirl matter passing therethrough into the chamber 90 in a generally circular or helical flow path in a first direction about the longitudinal axis 48 of the chamber 90 of the plasma generating apparatus 70, and the coils 54A and 54B may be configured to generate magnetic fields within the chamber 90 that cause at least a portion of the electrical arc to move in a generally circular motion in a second, opposite direction about the longitudinal axis 48 of the chamber 90….”]
Kong discloses the benefits of the magnetic force generators and the gas supply path in that the turbulent flow of matter within the chamber is increased, which enhancing the mixing of the molecules, atoms and ions within the chamber. [Par. 72] to facilitate the creation of plasma. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the anode and cathode assembly as taught by Kato in view of the magnetic force generators and gas supply path as taught by Kong to further include one or more magnetic force generators configured to generate a magnetic force and wherein the gas supply path is configured to generate a vortex of the plasma generating gas in the plasma generation space and said the one or more magnetic force generators are arranged such that the magnetic force is generated in a direction opposite to a rotational direction of the vortex of the plasma generating gas to enhance the mixing of the molecules, atoms and ions within the chamber. [Par. 72] to facilitate the creation of plasma.
As Per Claim 15, Kato discloses all limitations of the invention except wherein said the one or more magnetic force generators are arranged such that the magnetic force is applied to an arc spot generated between the cathode and the anode in the direction opposite to the rotational direction of the vortex of the plasma generating gas.
Kong much like Kato, pertains to an apparatus and method for generating plasma. [abstract]
Kong discloses said the one or more magnetic force generators [Fig. 1, #54a & b] are arranged such that the magnetic force is applied to an arc spot generated between the cathode [Fig. 1, #18]  and the anode [Fig. 1, #12] in the direction opposite to the rotational direction of the vortex of the plasma generating gas. [Par. 72; “…the coils 54A and 54B may be configured to generate magnetic fields within the chamber 90 that cause at least a portion of the electrical arc to move in a generally circular motion in a second, opposite direction about the longitudinal axis 48 of the chamber 90. For example, an electrical arc extending between an arc endpoint on the cathode assembly 18 and an arc endpoint on the anode assembly 12 may be selectively rotated about the longitudinal axis 48 in a clockwise direction within the chamber 90, while the inlet 96 may be configured to induce a swirling flow path of the matter within the chamber 90 in a counter-clockwise direction within the chamber 90….”] 
Kong discloses the benefits of the magnetic force generators in that the turbulent flow of matter within the chamber is increased, which enhancing the mixing of the molecules, atoms and ions within the chamber. [Par. 72] to facilitate the creation of plasma. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the anode and cathode assembly as taught by Kato in view of the magnetic force generators and gas supply path as taught by Kong to further include wherein said the one or more magnetic force generators are arranged such that the magnetic force is applied to an arc spot generated between the cathode and the anode in the direction opposite to the rotational direction of the vortex of the plasma generating gas to enhance the mixing of the molecules, atoms and ions within the chamber. [Par. 72] to facilitate the creation of plasma.
As Per Claim 16, Kato discloses all limitations of the invention except wherein said the one or more magnetic force generators are arranged such that polarities thereof become opposite to each other in a direction of an axis of the anode assembly.
Kong much like Kato, pertains to an apparatus and method for generating plasma. [abstract]
Kong discloses wherein said the one or more magnetic force generators [Fig. 1, #54a & b] are arranged such that polarities thereof become opposite to each other in a direction of an axis of the anode assembly [Fig. 1 ,12; [Par. 62; “…the circumferential location of the arc endpoint on the anode assembly 12 and the circumferential location of the arc endpoint on the cathode assembly 18 may be made to move in opposite circular directions about the axis 48 by selectively controlling the magnetic fields within the module 10….” As explicitly stated in the reference, the magnetic force generators (54a & b) are placed on opposites sides of the anode assembly (12) to generate a magnetic field that moves in an opposing direction of the axis of the assembly (48). In order to create said movement, the polarities of each of the opposing magnetic force generators (54a & b) must be opposing to each other, to create said rotation. ]
Kong discloses the benefits of the magnetic force generators in that the turbulent flow of matter within the chamber is increased, which enhancing the mixing of the molecules, atoms and ions within the chamber. [Par. 72] to facilitate the creation of plasma. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the anode and cathode assembly as taught by Kato in view of the magnetic force generators and gas supply path as taught by Kong to further include wherein said the one or more magnetic force generators are arranged such that polarities thereof become opposite to each other in a direction of an axis of the anode assembly to enhance the mixing of the molecules, atoms and ions within the chamber. [Par. 72] to facilitate the creation of plasma.
As Per Claim 17, Kato discloses all limitations of the invention except  when viewed from the opening toward the gas supply path, N poles of said the one or more magnetic force generators are directed toward the opening when the rotational direction of the vortex of the plasma generating gas is a counterclockwise direction and S poles of said the one or more magnetic force generators are directed toward the opening when the rotational direction of the vortex of the plasma generating gas is a clockwise direction.
Kong much like Kato, pertains to an apparatus and method for generating plasma. [abstract]
Kong discloses when viewed from the opening toward the gas supply path [Fig. 8, #96], N poles of said the one or more magnetic force generators [Fig. 8, #54A & B] are directed toward the opening when the rotational direction of the vortex of the plasma generating gas is a counterclockwise direction and S poles of said the one or more magnetic force generators [Fig. 8, #54A & B] are directed toward the opening when the rotational direction of the vortex of the plasma generating gas is a clockwise direction. [Par. 72; “…the coils 54A and 54B may be configured to generate magnetic fields within the chamber 90 that cause at least a portion of the electrical arc to move in a generally circular motion in a second, opposite direction about the longitudinal axis 48 of the chamber 90. For example, an electrical arc extending between an arc endpoint on the cathode assembly 18 and an arc endpoint on the anode assembly 12 may be selectively rotated about the longitudinal axis 48 in a clockwise direction within the chamber 90, while the inlet 96 may be configured to induce a swirling flow path of the matter within the chamber 90 in a counter-clockwise direction within the chamber 90….” The reference explicitly states that the opposing arrangement of the magnetic force generators (54 A & B) create an opposite rotational movement to that of the swirl (vortex). For that to happen, the opposing poles (S & N) of the magnetic force generators (54 A & B) must be each at opposing sides of the swirls to be created, that being an S pole at the counterclockwise direction of the swirl and the N pole and the counterclockwise direction of the swirl, in order to facilitate said rotational movement as described in the prior art]
Kong discloses the benefits of the magnetic force generators in that the turbulent flow of matter within the chamber is increased, which enhancing the mixing of the molecules, atoms and ions within the chamber. [Par. 72] to facilitate the creation of plasma. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the anode and cathode assembly as taught by Kato in view of the magnetic force generators and gas supply path as taught by Kong to further include when viewed from the opening toward the gas supply path, N poles of said the one or more magnetic force generators are directed toward the opening when the rotational direction of the vortex of the plasma generating gas is a counterclockwise direction and S poles of said the one or more magnetic force generators are directed toward the opening when the rotational direction of the vortex of the plasma generating gas is a clockwise direction to enhance the mixing of the molecules, atoms and ions within the chamber. [Par. 









Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/ERIN E MCGRATH/Primary Examiner, Art Unit 3761